Exhibit 10.30

February 2, 2011

Carl Theobald

 

 

 

 

Dear Carl:

This letter (“Agreement and Release”), upon your signature, confirms the entire
agreement between Serena Software, Inc. (“Serena”) and you regarding the terms
of your separation from employment with Serena.

1) You acknowledge and agree that you have voluntarily resigned from your
employment with Serena, and have tendered your resignation as an officer and
employee of Serena, effective as of February 2, 2011 (“Separation Date”). A copy
of your resignation letter is attached to this Agreement and Release as Exhibit
A. You and Serena agree that you will cease to be an officer and employee of
Serena as of the Separation Date. Regardless of whether you sign this Agreement
and Release, Serena will do the following:

a. Pay you all earned salary and accrued vacation through the Separation Date on
the Separation Date.

b. Continue your medical, dental and vision benefits through February 28, 2011
in accordance with the terms of Serena’s group health coverage benefit plans.
You will have the option to continue your medical, dental and vision benefits
under COBRA. COBRA continuation forms will be sent to you by our third-party
administrator.

c. Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon the Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide you with life insurance
conversion forms and instructions.

2) In consideration for your release of claims and other obligations and
agreements set forth in this Agreement and Release, and subject to the continued
effectiveness of this Agreement and Release and your continued observation and
performance of your on-going obligations to Serena and its affiliates under
(i) Sections 8 through 11 below with respect to clauses (b) and (d) of this
Section 2 and (ii) with respect to Sections 8, 9 and 10 only with respect to
clauses (a) and (c) of this Section 2, Serena agrees to provide you with the
following:



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

a. Serena will pay you, as severance pay, an amount equal to $30,000.00, which
represents an amount equal to 20% of your base salary over a period of six
(6) months, payable in equal installments on a semi-monthly basis in accordance
with Serena’s usual and customary payroll practices. The semi-monthly payments
will be in the amount of $2,500.00, less applicable payroll taxes and tax
withholdings.

b. If you currently participate in Serena’s group medical, dental and/or vision
benefit plans, COBRA continuation of your existing coverage (for you and your
covered dependents) for six (6) full calendar months following the month in
which the Separation Date occurs, at no charge to you, provided and to the
extent that you timely and properly elect COBRA continuation coverage and do not
have any other medical, dental and/or vision benefit coverage from another
employer or through your spouse or domestic/civil union partner. You agree to
immediately notify Serena of the date that you become covered under another
group health plan, and your COBRA continuation under Serena’s group health
benefit plans will be terminated as of such date.

c. Serena will pay you the second semi-annual bonus payment under the FY 2011
Executive Annual Incentive Plan (“Plan”), less applicable payroll taxes and tax
withholdings. You acknowledge and agree that (i) the amount of the bonus will be
calculated and determined in accordance with the terms of the Plan; (ii) a
portion of your bonus is based on your performance and achievement of management
objectives, which will be determined by management and subject to review and
approval by the Compensation Committee of Serena’s Board of Directors, which
determination and approval you agree will be final between you and Serena in all
respects; and (iii) you would not otherwise be eligible to receive payment of
any portion of your annual bonus pursuant to the terms of the Plan because the
Separation Date occurs prior to the payout of annual bonus under the Plan. The
semi-annual bonus payment will be paid as part of Serena’s usual and customary
payroll practices within forty-five (45) days following the Separation Date.

d. Serena will amend your existing stock option agreements that were granted
under Serena’s Amended and Restated 1997 Stock Option and Incentive Plan for
purposes of extending the exercise period of the stock options granted
thereunder through the third anniversary of the Separation Date and permitting
you to pay the exercise price for such stock options by means of a “net
exercise” method whereby Serena withholds from the delivery of the shares of
Serena’s common stock for which the stock option was exercised that number of
shares having a fair market value equal to the aggregate exercise price for the
shares of common stock for which the stock option was exercised. You will be
responsible for paying Serena all related taxes and tax withholdings associated
with the exercise of such stock options. The amendment will be in the form
attached hereto as Exhibit B.

3) On behalf of yourself, your agents and assigns, in consideration for Serena’s
obligations under Section 2 of this Agreement and Release, you hereby waive and
release any and all claims, whether known or unknown, that you have against
Serena and its predecessors, subsidiaries, affiliates and related entities and
their respective officers, directors, shareholders, agents, attorneys,
employees, successors, or assigns, arising from or out of your employment with
and/or the termination of your employment with Serena. These

 

Page 2 of 7



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

claims include, but are not limited to, claims arising under: Title VII of the
Civil Rights Act of 1964, as amended; The Employee Retirement Income Security
Act of 1974, as amended; The Americans with Disabilities Act of 1990, as
amended; The Age Discrimination in Employment Act of 1967, as amended (“ADEA”);
The Workers Adjustment and Retraining Notification Act, as amended; The
California Fair Employment and Housing Act, as amended; The California Family
Rights Act, as amended; any other federal, state or local discrimination,
harassment, civil or human rights law or any other local, state or federal law,
regulation or ordinance; any public policy, contract, tort, or common law; any
Serena compensation or benefit plan under which you were eligible, except as
expressly provided herein; any stock options granted to you during your
employment with Serena, except as expressly provided herein; and any claim for
costs, fees, or other expenses including attorneys’ fees incurred by you in
connection with such matters. Nothing herein is intended to release any claim
that is unwaivable by law or governmental regulation, or any obligation of
Serena under this Agreement and Release.

4) You also acknowledge that there may exist claims or facts in addition to or
different from those which are now known or believed by you to exist and agree
that it is your intention to fully settle and release such claims, whether known
or unknown, that may exist as of the time you sign this Agreement and Release.
You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement and
Release. You agree that the release and agreements contained in this Agreement
and Release shall be and will remain effective in all respects notwithstanding
any later discovery of any such different or additional facts.

5) You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than fifteen (15) days following the Separation Date. You further
affirm that you have no known workplace injuries or occupational diseases, other
than any injuries or diseases that have been previously reported.

6) All stock options granted to you under the 2006 Stock Incentive Plan and/or
Amended and Restated 2006 Stock Incentive Plan (each, a “Stock Plan”) will cease
to vest as

 

Page 3 of 7



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

of the Separation Date. The portion of your stock options that have not vested
as of the Separation Date will automatically terminate and cease to be
exercisable as of the Separation Date, and all of your restricted stock units
granted under the Stock Plan will automatically terminate as of the Separation
Date. In addition, you agree that any portion of your stock options granted
under the Stock Plans that are vested as of the Separation Date will expire and
be cancelled on the Separation Date, and your stock option agreements are hereby
amended such that any vested portion of the stock options shall not be
exercisable as of the Separation Date.

7) You agree that you will return to Serena on or before the Separation Date all
Serena property within your possession, custody or control, including any
equipment (including, without limitation, your cellular phone, PDA, laptop
computer and other equipment) and any confidential and proprietary information
(including, without limitation, customer lists, customer licensing and support
information, sales and forecast information, operating plan and budget
information, employee lists and organizational charts, board presentations,
etc.), whether in hardcopy or electronic form; and keys and access badges.
Notwithstanding the preceding to the contrary, you may retain (i) your
company-issued Blackberry (Model: Bold), although service will be terminated
within twenty-four hours of your Separation Date, and (ii) your company-issued
laptop computer (Make/Model: Lenova X61) after Serena IT confirms that all
Serena confidential and proprietary information and licensed software has been
deleted from the laptop computer.

8) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement and Release will you pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which you may now have, have ever had, or may in the future have
against Serena and/or any officer, director, employee, agent or shareholder of
Serena, which is based in whole or in part on any claim covered under Section 3
of this Agreement and Release. Nothing in this Section 8 shall preclude you from
(i) enforcing this Agreement and Release or exercising any rights that you may
have that have not been waived under the terms of this Agreement and Release;
(ii) initiating or causing to be initiated on your behalf any complaint, charge,
claim or proceeding against Serena before any local, state or federal agency,
court or other body challenging the validity of the waiver of your claims under
ADEA contained in Section 3 (but no other portion of such waiver); or
(iii) initiating or participating in (but not benefiting from) an investigation
or proceeding conducted by the Equal Employment Opportunity Commission with
respect to ADEA.

9) You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement”), including, without limitation, your obligations
regarding Confidential Information under Article I and your obligations
regarding Inventions under Article II, but excluding your obligations regarding
non-competition and non-solicitation under Article III (which are superseded by
Section 11 of this Agreement and Release). The foregoing terms of your
Confidentiality Agreement are incorporated herein, and all defined terms used in
this Section 9 shall have the same meanings as set forth in the Confidentiality
Agreement.

 

Page 4 of 7



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

10) You agree to refrain from making any adverse, derogatory or disparaging
statements or comments, either as fact or opinion, about Serena and its
subsidiaries, affiliates and related entities; management; practices;
operations; performance; products; past or present directors, officers,
employees or shareholders; and any similar information concerning Serena. In
addition, you agree to refrain from any tortious interference with contracts,
relationships and prospective economic advantage of Serena. You agree that any
breach of this covenant would irreparably injure Serena, and Serena shall have
the right to obtain an injunction against you from a court of competent
jurisdiction restraining you from any further breach of this covenant. Nothing
in this Section 10 shall prohibit you from providing truthful information in
response to a subpoena or other legal process, provided that you provide Serena
with prompt prior written notice of the required disclosure and an opportunity
to seek a protective order or other appropriate remedy.

11) In consideration for the payment of an amount equal to $120,000.00, which
represents an amount equal to 80% of your base salary over a period of six
(6) months (the “Restrictive Covenant Payment”), which amount will be payable in
equal installments of $10,000.00 on a semi-monthly basis in accordance with
Serena’s usual and customary payroll practices and less applicable payroll taxes
and tax withholdings, you hereby agree that, during the six (6) month period
following the Separation Date, you will not (i) perform any function or service,
whether as a director, officer, employee, consultant, agent, advisor or
otherwise, for any entity that is a Competing Business and (ii) whether on your
own behalf or on behalf of or in conjunction with any other person, directly or
indirectly, hire any person who is an employee of Serena and its subsidiaries.
In the event that Serena determines that you have breached this Section 11,
Serena shall immediately cease and permanently discontinue any further
installments of the Restrictive Covenant Payment and the provision of benefits
to you under clauses (b) and (d) of Section 2. As used herein, a “Competing
Business” is any entity (or division or business unit of an entity) that is
substantially in the business of developing, marketing, selling or providing
software (whether on premises or software-as-a-service) or services for software
change and/or configuration management, business process management or project
and/or portfolio management, including, without limitation, Compuware, Computer
Associates, IBM Rational Software, Hewlett-Packard’s IT management software
division, MKS Software, CollabNet, MicroFocus, Rally Software, Pegasystems and
TIBCO Software.

12) Except with regard to Sections 8 through 10 above, you agree that any
dispute applicable to this Agreement and Release shall be submitted to and
resolved through binding arbitration pursuant to the terms of the Binding
Arbitration Agreement between you and Serena.

13) This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supercedes any prior agreements or understandings
between the parties, except the Confidentiality Agreement, the Binding
Arbitration Agreement and any benefit plans applicable to COBRA continuation.
Notwithstanding the preceding to the contrary, Section 11 of this Agreement and
Release shall supersede Article III of your Confidentiality Agreement. This
Agreement and Release shall terminate and fully extinguish any and all

 

Page 5 of 7



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

rights that you may have under your Change In Control Agreement dated April 10,
2007, as amended. You acknowledge that you have not relied on any
representations, promises, or agreements of any kind made to you in connection
with your decision to accept this Agreement and Release, except for those set
forth in this Agreement and Release.

14) This Agreement and Release shall be governed and conformed in accordance
with the laws of the state of California without regard to its conflict of laws
provision.

15) This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

16) Should any of the provisions of this Agreement be determined to be invalid
by a court, arbitrator, or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the other
provisions herein. Specifically, should a court, arbitrator, or agency conclude
that a particular claim may not be released or a restrictive covenant may not be
enforced as a matter of law, it is the intention of the parties that the general
release, the waiver of unknown claims, and the covenant not to sue shall
otherwise remain effective to release any and all other claims covered thereby.

17) You have up to forty-five (45) days from the date of your receipt of this
letter to accept the terms of this Agreement and Release, although you may
accept it at any time within those forty-five (45) days. You are advised to
consult an attorney about whether or not to sign this Agreement and Release.

18) To accept this Agreement and Release, please sign and date this letter
(including Exhibit A) and return it to me no later than forty-five (45) day
period referred to in Section 18 above. Once you do so, you will have an
additional seven (7) days in which to revoke your acceptance. To revoke, you
must deliver to me a written statement of revocation no later than seven
(7) days after you execute this Agreement and Release. If you do not submit your
revocation to me, then the eighth (8th) day after your execution of this
Agreement and Release will be the “Effective Date” of this Agreement and
Release. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which you were employed at the time of your last
day of employment, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday. If you revoke
this Agreement and Release, you will have no right or entitlement to any of the
payments or benefits described in this Agreement and Release (except as
described in Section 1). You will not be entitled to receive any of the payments
or benefits provided in any Section of this Agreement and Release, other than
Section 1, until the occurrence of the Effective Date.

 

Page 6 of 7



--------------------------------------------------------------------------------

Carl Theobald

February 2, 2011

 

I wish you success in your future and professional efforts.

 

Sincerely, /s/ Edward Malysz Edward Malysz Senior Vice President, General
Counsel

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read the
and fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

 

      Dated: 2/2/11     Signed:   /s/ Carl Theobald         Carl Theobald

 

Page 7 of 7



--------------------------------------------------------------------------------

Exhibit A

 

Date:   February 2, 2011 To:   John Nugent, President and Chief Executive
Officer

I hereby voluntarily resign from my employment with Serena Software, Inc. and my
position as an officer of the company, effective as of the date set forth above.

 

Very truly yours, /s/ Carl Theobald Carl Theobald



--------------------------------------------------------------------------------

Exhibit B

Amendment to Stock Option Agreements

Amended and Restated 1997 Stock Option and Incentive Plan

This Amendment to Stock Option Agreements (“Amendment”) is made and entered into
with an effective date of February __, 2011 (“Effective Date”) by and between
Serena Software, Inc. (the “Company”) and Carl Theobald (“Optionee”) for
purposes of amending the terms of certain stock options granted under the
Amended and Restated 1997 Stock Option and Incentive Plan (“Plan”).

WHEREAS, Serena and Employee entered into certain stock option agreements
pursuant to the terms of the Plan, described as follows: Option Agreement dated
August 18, 2004 and Option Agreement dated February 24, 2005 (collectively,
“Option Agreements”);

WHEREAS, in connection with the merger of Serena and Spyglass Merger Corp.
Optionee entered into a Participation Letter dated March 7, 2006 with Spyglass
and, upon consummation of the merger and assumption of the Option Agreements by
the Company (as the surviving corporation), the number of shares and the
exercise price of the underlying options were automatically adjusted as
described on Schedule 1 attached hereto;

WHEREAS, the parties now desire to amend the terms of the Option Agreements upon
the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

1. Termination Period. Notwithstanding the Termination Period set forth in the
Option Agreements but subject to Optionee’s continued compliance with Sections 8
through 11 of the Agreement and Release between Optionee and the Company dated
as of February 2, 2011 (the “Agreement and Release”) and the continued
effectiveness of the Agreement and Release, the Options may be exercised through
the third anniversary of the date on which the Optionee ceases to be a Service
Provider (i.e., February 2, 2014). If the Options are not exercised prior to
such date, then the Options will automatically terminate upon such date.

2. Method of Payment.

(a) Prior to an Initial Public Offering (as defined below), Optionee may pay the
aggregate Exercise Price through the net exercise of the Options, with Serena
retaining that number of Shares that would otherwise be issuable to Optionee in
connection with such exercise having a Fair Market Value (as defined below)
equal to the aggregate Exercise Price. As a condition to the Company’s issuance
of any Shares as provided in the Option Agreement, Optionee must remit to the
Company an amount sufficient to satisfy all Federal, state, local or foreign
withholding tax requirements.

(b) Section 3(e) of the Option Agreements is hereby deleted in its entirety.



--------------------------------------------------------------------------------

3. Management Stockholders Agreement. Optionee acknowledges and agrees that
(i) the Options and any resulting Shares shall continue to be subject to the
terms, conditions and restrictions set forth in the Management Stockholders
Agreement dated March 10, 2006 (the “Management Stockholders Agreement”),
including, without limitation, the right of the Company to exercise its right to
repurchase all or any portion of the Call Shares and Call Options as set forth
in Article V of the Management Stockholders Agreement, (ii) Article V of the
Management Stockholders Agreement shall remain effective with regard to the
Options (and any resulting Shares) until the earlier of the third anniversary of
the date on which the Optionee ceases to be a Service Provider (i.e.,
February 2, 2014) or an Initial Public Offering, and (iii) if Optionee breaches
any provision of Sections 8 through 11 of the Agreement and Release, the Company
shall have the right to terminate and cancel any Options that have not been
exercised by Optionee and the Call Shares Price for any Shares acquired upon the
exercise of any Options shall be equal to the lower of (x) the Fair Market Value
of such Call Shares as of the Call Date and (y) the Book Value of such Call
Shares as of the Call Date.

4. Defined Terms. Except as otherwise defined in this Amendment, the defined
terms used herein shall have the same meanings as set forth in the Plan;
provided, however, that the terms “Call Shares,” “Call Options,” “Fair Market
Value”, “Book Value”, “Call Date”, Call Shares Price” and “Initial Public
Offering” shall have the meanings set forth in the Management Stockholders
Agreement.

5. Representations and Warranties of Optionee.

(a) Optionee has been advised that the Options and Shares issuable upon exercise
of the Options (collectively, “Securities”) have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any state securities laws and,
therefore, cannot be resold unless the Securities are registered under the Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Optionee is aware that none of the
Company or any of its subsidiaries is under any obligation to effect any such
registration with respect to the Securities (except solely to the extent, if
any, provided in the Management Stockholders Agreement) or to file for or comply
with any exemption from registration.

(b) Optionee will hold the Securities for undersigned’s own account and not with
a view to, or for resale in connection with, the distribution thereof in
violation of the Act.

(c) Optionee has, either alone or together with the assistance of a “purchaser
representative” (as such term is defined in Regulation D under the Act), such
knowledge and experience in financial and business matters that Optionee is
capable of evaluating the merits and risks of holding the Securities, is able to
incur a complete loss of the Securities and is able to bear the economic risk of
holding the Securities for an indefinite period of time.

(d) Optionee understands that holding the Securities involves a high degree of
risk, that there is no established market for the Securities and that it is not
likely that any public market for the Securities will develop in the near
future.



--------------------------------------------------------------------------------

(e) Optionee has carefully considered the potential risks relating to the
Company and its subsidiaries and holding the Securities. Optionee is familiar
with the business and financial condition, properties, operations and prospects
of the Company and its subsidiaries. Prior to the date hereof, Optionee has had
the opportunity to ask questions of, and receive answers from, the Company
concerning the terms and conditions of holding the Securities and to obtain
additional information (to the extent the Company and its subsidiaries possessed
such information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to Optionee or to
which Optionee has had access. Optionee has received and reviewed certain
information and documents furnished by the Company, including a copy of the
Plan, a summary of the Plan, financial information about the Company and
information regarding some of the material risks and uncertainties of holding an
equity interest in the Company. Optionee has made, either alone or together with
Optionee’s advisors, such independent investigation of the Company and its
subsidiaries as Optionee deems to be, or Optionee’s advisors deem to be,
necessary or advisable in connection with holding the Securities. Optionee is
satisfied that Optionee has received information with respect to all matters
which Optionee considers material to Optionee’s participation in the Securities.
Optionee understands that no federal or state agency has passed upon
participation in the Securities or upon the Company and its subsidiaries nor has
any such agency made any finding or determination as to the fairness of
participation in the Securities.

(f) Optionee understands that, in addition to the restrictions on transfer
imposed by the Act and any applicable state securities laws, the Management
Stockholders Agreement and the option awards issued under the Plan contain
provisions that further restrict transfer of the Securities.

(g) Optionee is urged to seek independent advice from Optionee’s professional
advisors relating to the suitability of the Securities in view of Optionee’s
overall financial needs and with respect to the legal and tax implications of
this Amendment. Optionee is not relying on either the Company or any of its
officers, directors, shareholders, consultants or agents with respect to the
financial, legal and tax considerations involved in Optionee’s participation in
the equity of the Company and this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SERENA SOFTWARE, INC.     OPTIONEE By:             Its:           Name:   Carl
Theobald Date:           Date:    



--------------------------------------------------------------------------------

SCHEDULE 1

ROLLOVER OPTIONS